Name: Commission Regulation (EEC) No 361/90 of 12 February 1990 on the supply of milled rice as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 13. 2. 90 Official Journal of the European Communities No L 39/7 COMMISSION REGULATION (EEC) No 361/90 of 12 February 1990 on the supply of milled rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1)(c). thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 10 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1 986, p. 1 . Ã  OJ No L 172, 21 . 6 . 1989, p. 1 . O OJ No L 136, 26. 5 . 1987, p. 1 . n OJ No L 204, 25. 7 . 1987, p. 1 . No L 39/8 Official Journal of the European Communities 13 . 2 . 90 ANNEX 1 . Operation No ('): 761 /89 2. Programme : 1988 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I) * 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lebanon 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 4 167 tonnes ( 10 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under II.B.1 (c)) Marking on the bags, in letters at least 5 cm high : ¢ACTION N- 761 /89 / LIBAN 0423200 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / BEYROUTH' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment : Ravenna 14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 17 to 30. 4. 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 17 to 30. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 20. 2. 1990, fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 26. 1 . 1990, p. 66) 13. 2. 90 Official Journal of the European Communities No L 39/9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. ( «) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.